


EXHIBIT 10.1




COMMON STOCK PURCHASE AGREEMENT




THIS COMMON STOCK PURCHASE AGREEMENT (“Agreement”), dated as of November 25,
2014, is between BLUE EARTH, INC., a Nevada corporation (the “Company”), and the
Jackson Investment Group LLC, a Georgia limited liability company (the
“Purchaser”).




W I T N E S S E T H:




WHEREAS, the Company desires to issue and sell to the Purchaser restricted
shares of the Company’s common stock, par value $.001 per share (the “Common
Stock”); and




WHEREAS, the Purchaser desires to purchase and subscribe for shares of Common
Stock, subject to the terms and conditions and for the consideration set forth
herein.




NOW, THEREFORE, in consideration of the foregoing and of the mutual agreements
hereinafter set forth, the Company and Purchaser hereby agree as follows:




Section 1.

Authorization, Purchase and Sale of the Shares.  Subject to the terms and
conditions set forth herein, at the closing of the issuance and purchase of the
Common Stock, the Purchaser shall pay to the Company an aggregate amount equal
to $10,000,000 (the “Purchase Price”) and the Company shall deliver to the
Purchaser one or more stock certificates representing 10,000,000 shares of
Common Stock (the “Shares”).  Any required federal, state and local transfer
taxes, if any, shall be paid by the Company.




Section 2.

Closing.  Subject to the terms and conditions herein, the closing for the Shares
shall take place at the offices of the Company, on or prior to November 26,
2014, as shall be mutually agreed upon by the Company and the Purchaser (the
“Closing”).  The Closing, and all transactions to occur at the Closing, shall be
deemed to have taken place at, and shall be effective as of the close of
business, 5:00 p.m., Pacific Time, on the date of the Closing (the “Closing
Date”).




Section 3.

Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Purchaser as follows:




i)

Corporate Status.  The Company and each of the Company’s Subsidiaries (as
hereinafter defined) (i) are duly organized, validly existing and in good
standing under the laws of the state of their respective formation, (ii) have
all necessary corporate power and authority to own, operate or lease the
properties and assets now owned, operated or leased by the Company or each of
the Company’s Subsidiaries, as the case may be, and to carry on the business of
the Company or each of the Company’s Subsidiaries, as the case may be, as it is
now being conducted, and (iii) is duly licensed or qualified and in good
standing as a foreign corporation authorized to do business in each jurisdiction
wherein the character of the properties owned or leased by the Company or





1




--------------------------------------------------------------------------------

each of the Company’s Subsidiaries, as the case may be, and/or the nature of the
activities conducted by the Company or each of the Company’s Subsidiaries, as
the case may be, makes such licensing or qualification necessary, except where
the failure to be so licensed or qualified and in good standing would not
prevent the Company from performing any of its material obligations under this
Agreement and would not have a material adverse effect on the business,
operations or financial condition of the Company and the Company’s Subsidiaries,
taken as a whole (a “Material Adverse Effect”).




ii)

Capitalization.  The capitalization of the Company, including its authorized
capital stock, the number of shares issued and outstanding, the number of shares
issuable and reserved for issuance pursuant to any existing equity incentive
plan, the number of shares issuable and reserved for issuance pursuant to
securities exercisable for, or convertible into or exchangeable for any shares
of the Common Stock is set forth on Schedule 3.2 hereto.  All outstanding shares
of capital stock of the Company have been validly issued, fully paid and
non-assessable.  The Company or any of the wholly-owned Company’s subsidiaries
(collectively referred to as the “Company Subsidiaries”), own all of the capital
stock of each Company Subsidiary, which capital stock is validly issued, fully
paid and non-assessable, and no shares of the capital stock of the Company or
any of the Company Subsidiaries are subject to preemptive rights or any other
similar rights of the shareholders of the Company or any of the Company’s
Subsidiaries or any lien, mortgages, pledge, assignment, security interest,
easement or other encumbrance (“Lien”) created by or through the Company or any
of the Company’s Subsidiaries.  Except as disclosed on Schedule 3.2 or as
contemplated herein, there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into or exercisable or exchangeable for, any
shares of capital stock of the Company or any of the Company‘s Subsidiaries, or
arrangements by which the Company or any of the Company’s Subsidiaries is or may
become bound to issue additional shares of capital stock of the Company or any
of the Company‘s Subsidiaries (whether pursuant to anti-dilution, “reset” or
other similar provisions).




iii)

Financial Statements.  The Company’s consolidated financial statements as of and
for the year ended December 31, 2013 (the “2013 Financial Statements”) as
contained in the Company’s Annual Report on Form 10-K, as amended, last filed
with the Securities and Exchange Commission (“SEC”) on May 12, 2014 were
prepared in accordance with generally accepted accounting principles (“GAAP”)
consistently applied at the times and during the periods involved, except as may
be otherwise indicated in the 2013 Financial Statements or the notes thereto and
fairly present in all material respects the consolidated financial position of
the Company and the Company’s Subsidiaries as of the date thereof and the
consolidated results of operations and cash flows for the year then ended.  The
2013 Financial Statements have been audited by HJ & Associates, LLC, the
Company’s independent auditors.  The Company’s draft unaudited financial
statements as of and for the nine months ended September 30, 2014 (the “2014
Financial Statements”) as contained in the Company’s quarterly report on Form
10-Q filed on November 14, 2014, were prepared in a manner consistent with the
2013 Financial Statements, except that the 2014 Financial Statements are not
audited, may exclude or condense footnotes and are subject to normal year-end
adjustments which would not be material (the 2014 Financial Statements together
with the 2013 Financial Statements, are collectively referred to as the
“Financial Statements”).  The Financial Statements fairly





2




--------------------------------------------------------------------------------

present in all material respects the consolidated financial position of the
Company and the Company’s Subsidiaries as of the date thereof and the
consolidated results of operations and cash flows for the year then ended.







iv)

Undisclosed Liabilities.  Neither the Company nor the Company’s Subsidiaries
have any liabilities, contingent or otherwise, other than (i) liabilities
incurred in the ordinary course of business which, individually or in the
aggregate, are not material to the Company and the Company Subsidiaries, (ii) as
disclosed in the Financial Statements; (iii) of a type disclosed in the
Financial Statements as incurred in the ordinary course of business since the
date thereof and not material to the Company and the Company Subsidiaries.  




v)

Authority and Enforceability. The Company has the corporate power and authority
to execute and deliver this Agreement and the other agreements and documents
contemplated hereby (collectively, the “Transaction Documents”), and to carry
out its obligations hereunder and thereunder.  The execution, delivery and
performance by the Company of this Agreement and the other Transaction
Documents, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate action on the part
of the Company.  This Agreement and the other Transaction Documents constitute
the valid and legally binding obligation of the Company enforceable against the
Company in accordance with their respective terms, except as the same may be
limited by bankruptcy, insolvency, reorganization or other laws affecting the
enforcement of creditors’ rights generally now or hereafter in effect and
subject to the application of equitable principles and the availability of
equitable remedies.  




vi)

Consents and Approvals.  The execution and delivery of this Agreement and the
other Transaction Documents by the Company does not, and the performance by the
Company of its obligations hereunder and thereunder, will not, require any
consent, approval, authorization or other action by, or filing with or
notification to, any governmental or regulatory authority, other than in
connection with state securities or “blue sky” laws (the “Blue Sky laws”), which
have been duly filed, except where failure to obtain such consent, approval,
authorization or action, or to make such filing or notification, would not
prevent the Company from performing any of its material obligations under this
Agreement or the other Transaction Documents and would not have a Material
Adverse Effect.




vii)

No Conflict.  

The execution, delivery and performance of this Agreement or the other
Transaction Documents by the Company and the consummation of the transactions
contemplated hereby and thereby by the Company do not and will not conflict
with, violate or result in a breach or termination of any provision of, or
constitute a default under (or an event which with the giving of notice or lapse
of time, or both, would become a default under), the Certificate of
Incorporation or the By-laws of the Company or any contract or agreement to
which the Company or any of the Company Subsidiaries is a party or any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award applicable to the Company or any of the Company Subsidiaries, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of any Lien on any of the assets or properties of





3




--------------------------------------------------------------------------------

the Company or any of the Company Subsidiaries pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument relating to such assets or properties to which the Company or
any of the Company Subsidiaries is a party or by which the Company or any of the
Company Subsidiaries or any of such assets or properties is bound.




viii)

Litigation.  Except as set forth on Schedule 3.8, there is no claim, litigation
or administrative proceeding pending, or, to the Company’s knowledge, without
independent investigation (“Knowledge”), threatened against the Company or any
of the Company Subsidiaries, or against any officer, director or employee of the
Company or any such Company Subsidiary in connection with such person’s
employment therewith. Neither the Company nor any of the Company Subsidiaries is
a party to or subject to the provisions of, any order, writ, injunction,
judgment or decree of any court or any nation or government or any federal,
state, provincial or political subdivision thereof or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including, without limitation, any stock exchange,
securities market or self-regulatory organization (“Governmental Authority”).




ix)

Taxes.

Each of the Company and the Company Subsidiaries has prepared in good faith and
duly and timely filed all tax returns required to be filed by it and such
returns are complete and accurate in all material respects and the Company and
the Company Subsidiaries each has paid all taxes required to have been paid by
it, except for taxes which it reasonably disputes in good faith or the failure
of which to pay has not had or would not reasonably be expected to have a
Material Adverse Effect.  Neither the Company nor any Company Subsidiary has any
liability with respect to taxes that accrued on or before the date of the most
recent balance sheet of the Company in excess of the amounts accrued with
respect thereto that are reflected on such balance sheet.  Except for sales tax
audits undertaken by state taxing authorities in the ordinary course of
business, neither the Company nor any of the Company Subsidiaries is the subject
of any pending or, to the Company’s Knowledge, threatened, inquiry,
investigation or administrative or legal proceeding by the Internal Revenue
Service, the taxing authorities of any state or local jurisdiction or any other
Governmental Authority.




x)

Extent of Offering.  Subject to the truth and accuracy of the Purchaser’s
representations set forth in Section 4 of this Agreement, the offer, sale and
issuance of the Shares hereunder are exempt from the registration requirements
of the Securities Act of 1933, as amended, and the rules and regulations
thereunder (the “Securities Act”) and are exempt or the Company has complied
with registration requirements of each state’s Blue Sky laws where the Shares
have been or may be offered or sold, and the Company will not take, or fail to
take, any action hereafter that would cause the loss of such exemption or
registration.




3.11

Registration Rights; Rights of Participation.  Except as contemplated by
 Schedule 3.11 and Section 7 hereunder, (A) the Company has not granted or
agreed to grant to any Person any rights (including “piggy-back” registration
rights) to have any securities of the Company registered with the Securities and
Exchange Commission (the “SEC”) or any other Governmental Authority which has
not been satisfied in full or waived on or prior to the date hereof and (B) no
Person, including, but not limited to, current or former shareholders of the
Company, underwriters, brokers,





4




--------------------------------------------------------------------------------

agents or other third parties, has any right of first refusal, preemptive right,
right of participation, anti-dilutive right or any similar right to participate
in, or to receive securities or other assets of the Company as a result of the
transactions contemplated by this Agreement.




3.12

Employee Matters.  There is no strike, labor dispute or union organization
activities pending or, to the Knowledge of the Company, threatened between it
and its employees. No employees of the Company belong to any union or collective
bargaining unit.  The Company has complied in all material respects with all
applicable federal and state equal opportunity and other laws related to
employment.




3.13

Environment.  The Company and the Company Subsidiaries have no liabilities under
any federal, state, provincial, local or foreign law, statute, code or
ordinance, rule or regulation, permit, order, decree, judgment or injunction
issued, promulgated, approved or entered thereunder, relating to pollution or
the protection, cleanup or restoration of the environment or natural resources,
or to the public health or safety, or otherwise governing the generation, use,
handling, collection, treatment, storage, transportation, recovery, recycling,
discharge or disposal of hazardous materials (“Environmental Law”), nor, to the
Company's Knowledge, do any factors exist that are reasonably likely to give
rise to any such liability, affecting any of the properties owned or leased by
the Company or any of the Company Subsidiaries that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect.  Neither the Company nor any of the Company Subsidiaries has violated
any Environmental Law applicable to it now or previously in effect, other than
such violations or infringements that, individually or in the aggregate, have
not had and would not reasonably be expected to have a Material Adverse Effect.




3.14

SEC Reports: Financial Statements.  Since September 2010 through the date of
this Agreement, the Company has timely filed or furnished (when taking into
account timely extension filings) all forms, reports (including the audited and
unaudited consolidated financial statements and the related notes thereto),
statements, certifications and other documents required to be filed or furnished
by it with or to the SEC (collectively, the “SEC Reports”), all of which have
complied, as to form, as of their respective filing dates or, if amended, as of
the date of the last such amendment, in all material respects with all
applicable requirements of the Securities Act of 1933 and the Securities
Exchange Act of 1934 and, in each case, the rules and regulations of the SEC
promulgated hereunder.  None of the SEC Reports, at the time filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.




3.15

Insurance.  The Company maintains insurance for itself and the Company
Subsidiaries in such amounts and covering such losses and risks as are
reasonably sufficient and customary in the businesses in which the Company and
the Company Subsidiaries are engaged. As of the date hereof and as of the
Closing Date, no notice of cancellation has been or will be received for any of
such policies and the Company is and will be in compliance in all material
respects with all of the terms and conditions thereof.  The Company has no
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain





5




--------------------------------------------------------------------------------

similar coverage from similar insurers as may be necessary to continue to
conduct its business as currently conducted without a significant increase in
cost.




3.16

Investment Company Status.  The Company is not, and immediately after the
Closing will not be, an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”), and shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.




3.17

Transfer Taxes.  No stock transfer or other taxes (other than income taxes) are
required to be paid in connection with the issuance and sale of any of the
Shares, other than such taxes for which the Company has established appropriate
reserves and intends to pay in full on or before the Closing.




3.18

Embargoed Person.  None of the funds or other assets of the Company or the
Company Subsidiaries shall constitute property of, or shall be beneficially
owned, directly or indirectly, by any person subject to trade restrictions under
United States law, including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. § 1701 et seq., the Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
under any such United States laws (each, an “Embargoed Person”), with the result
that the investments evidenced by the Shares are or would be in violation of
law.  No Embargoed Person shall have any interest of any nature whatsoever in
the Company or any Company Subsidiary with the result that the investments
evidenced by the Shares are or would be in violation of law.  None of the funds
or other assets of the Company or the Company Subsidiaries shall be derived from
any unlawful activity with the result that the investments evidenced by the
Shares are or would be in violation of law.




3.19

Fees.  Except as set forth on Schedule 3.19, the Company is not obligated to pay
any brokers, finders or financial advisory fees or commissions to any
underwriter, broker, agent or other representative in connection with the
transactions contemplated hereby.  The Company will indemnify and hold harmless
the Purchaser from and against any claim by any Person alleging that the
Purchaser is obligated to pay any such compensation, fee, cost or related
expenditure in connection with the transactions contemplated hereby arising from
any action by the Company.




3.20

Disclosure.  The representations, warranties and written statements contained in
this Agreement and the other Transaction Documents and in the certificates,
exhibits and schedules delivered to the Purchaser by the Company pursuant to
this Agreement and the other Transaction Documents do not contain any untrue
statement of a material fact, and do not omit to state a material fact required
to be stated therein or necessary in order to make such representations,
warranties or statements not misleading in light of the circumstances under
which they were made.  The Company acknowledges that the Purchaser is relying on
the representations, acknowledgments and agreements made by the Company in this
Section 3.20 and elsewhere in this Agreement in making decisions concerning the
Shares.




3.21

Transactions with Interested Persons.  No officer, director or





6




--------------------------------------------------------------------------------

employee of the Company or any of the Company Subsidiaries is or has made any
arrangements with the Company or any of the Company Subsidiaries to become a
party to any transaction with the Company or any Company Subsidiary (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.




Section 4.

Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants to the Company as follows:




4.1

Status.  The Purchaser is a Georgia limited liability company duly organized,
validly existing and in good standing under the laws of the State of Georgia
with full power and authority to execute, deliver and perform its obligations
under this Agreement.




4.2

Authority for Agreements.  The Purchaser has the power and authority to execute
and deliver this Agreement and to carry out its obligations hereunder.  The
execution, delivery and performance by Purchaser of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of Purchaser.  This Agreement constitutes
the valid and legally binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, reorganization or other laws affecting the enforcement
of creditors’ rights generally now or hereafter in effect and subject to the
application of equitable principles and the availability of equitable remedies.




4.3

Information.

The Company has, prior to the Closing, provided the Purchaser with information
regarding the business, operations and financial condition of the Company and
has, prior to the Closing, granted to the Purchaser the opportunity to ask
questions of and receive answers from representatives of the Company, its
officers, directors, employees and agents concerning the Company sufficient in
order for the Purchaser to make an informed decision with respect to its
investment in the Shares.  Neither such information nor any other investigation
conducted by the Purchaser or any of its representatives shall modify, amend or
otherwise affect the Purchaser’s right to rely on the Company’s representations
and warranties contained in this Agreement.  The Purchaser acknowledges that the
representations and warranties of the Company set forth in this Agreement are
the only representations and warranties of the Company on which the Purchaser
may rely in connection herewith.




4.4

Fees.  Purchaser has not agreed to pay any compensation or other fee, cost or
related expenditure to any underwriter, broker, agent or other representative in
connection with the transactions contemplated hereby.




4.5

No Governmental Review.  The Purchaser understands that no U.S. federal or state
agency or any other Governmental Authority has passed on or made any
recommendation or endorsement of the Shares or the fairness or suitability of an
investment in the Shares nor have such authorities passed upon the accuracy of
any





7




--------------------------------------------------------------------------------

information provided to the Purchaser or made any findings or determinations as
to the merits of the sale of the Shares.




4.6

Consents and Approvals.

The execution and delivery of this Agreement by the Purchaser does not, and the
performance by the Purchaser of Purchaser’s obligations hereunder will not,
require any consent, approval, authorization or other action by, or filing with
or notification to, any governmental or regulatory authority, except where
failure to obtain such consent, approval, authorization or action, or to make
such filing or notification, would not prevent the Purchaser from performing any
of the Purchaser’s material obligations under this Agreement.




4.7

No Conflicts.

The execution, delivery and performance of this Agreement by the Purchaser and
the other agreements and documents to be executed, delivered and performed by
the Purchaser pursuant hereto and the consummation of the transactions
contemplated hereby and thereby by the Purchaser do not and will not conflict
with, violate or result in a breach or termination of any provision of, or
constitute a default under (or event which with the giving of notice or lapse of
time, or both, would become a default under) the Articles of Organization or
Operating Agreement of the Purchaser, any other organizational instrument (if
the Purchaser is a legal entity other than a limited liability company), or,
except as would not prevent the Purchaser from performing any of the Purchaser’s
material obligations under this Agreement and would not have a material adverse
effect on the business, operations or financial condition of the Purchaser, any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award applicable to the Purchaser or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of any lien or encumbrance on any of the assets or properties of the
Purchaser pursuant to, any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other instrument relating to such assets or
properties to which the Purchaser is a party or by which any of such assets or
properties is bound.




4.8

Source of Funding; Identity.  The source of payment for the Shares is
Purchaser’s own account and Purchaser acknowledges, understands, covenants and
agrees that that the Company may require additional information regarding (i)
the source(s) of the payment for the Shares and (ii) any and all information
with respect to the identity of the Purchaser in order to facilitate the
Company’s compliance with the U.S. Government’s anti-money laundering policies
and procedures as set out in the USA PATRIOT Act or otherwise.




4.9

Embargoed Person.  None of the funds or other assets of the Purchaser
constitutes the property of, or shall be beneficially owned, directly or
indirectly, by any Embargoed Person under United States law, including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. § 1701 et
seq., the Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated under any such United States laws,
with the result that the investments evidenced by the Shares are or would be in
violation of law.  No Embargoed Person shall have any interest of any nature
whatsoever in the Purchaser with the result that the investments evidenced by
the Shares are or would be in violation of law.  None of the funds or other
assets of the Purchaser is derived from any unlawful activity with the result
that the investments evidenced by the Shares are or would be in violation of
law.





8




--------------------------------------------------------------------------------




4.10

Investment Intent.  The Purchaser is acquiring the Shares, if at all, for the
Purchaser’s own account, for investment only and not with a view to, or for sale
in connection with, a distribution thereof or any part thereof, within the
meaning of the Securities Act, and the rules and regulations promulgated
thereunder, or any applicable state Blue Sky laws; provided, however, that in
making such representation, the Purchaser does not agree to hold the Shares for
any minimum or specific term and reserves the right to sell, transfer or
otherwise dispose of the Shares at any time in accordance with the provisions of
this Agreement and with federal and state securities laws applicable to such
sale, transfer or disposition.




4.11

Investor Status. The Purchaser is an accredited investor as such term is defined
under Regulation D promulgated pursuant to the Securities Act (“Regulation D”)
for the reason(s) set forth in the representations and warranties of the
Purchaser, and shall be true and correct as of the date of the Company’s
execution of this Agreement and sale of the Shares to the Purchaser and shall
survive the closing of such sale; and, if there should be any material change in
such information prior to the sale to the Purchaser of the Shares, the Purchaser
will as soon as reasonably practicable furnish such revised or corrected
information to the Company.




4.12

No Intent to Transfer.  The Purchaser is not a party or subject to or bound by
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or pledge the Shares or any part thereof to any person, and has no
present intention to enter into such a contract, undertaking, agreement or
arrangement.




4.13

Offering Exempt from Registration; Company’s Reliance.  The Purchaser
acknowledges that:




4.13.1

The Company has advised the Purchaser that the Shares have not been registered
under the Securities Act or under the laws of any state on the basis that the
issuance thereof is exempt from such registration.




4.13.2

The Company’s reliance on the availability of such exemption is, in part, based
upon the accuracy and truthfulness of the Purchaser’s representations contained
herein.




4.13.3

As a result of such lack of registration, the Shares may not be resold or
otherwise transferred or disposed without registration pursuant to or an
exemption therefrom available under the Securities Act and such state Blue Sky
laws.




4.13.4

The certificate(s) representing the Shares shall bear a restrictive legend
substantially in the following form:




“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THESE SHARES HAVE BEEN ACQUIRED FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW TO





9




--------------------------------------------------------------------------------

DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SHARES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THESE
SHARES TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT AND SUCH
STATE SECURITIES LAWS.”




4.14

Sophistication of the Purchaser.  The Purchaser has evaluated the merits and
risks of purchasing the Shares and has such knowledge and experience in
financial and business matters that the Purchaser is capable of evaluating the
merits and risks of such purchase, is aware of and has considered the financial
risks and financial hazards of purchasing the Shares, and is able to bear the
economic risk of purchasing the Shares, including the possibility of a complete
loss with respect thereto.




4.15

State of Residence or Principal Place of Business.  The address set forth in the
Section 9 of this Agreement is the Purchaser’s true and correct principal place
of business, and the Purchaser has no present intention of becoming a resident
of, or relocating its principal place of business to, any other country, state
or jurisdiction.




4.16

Non-Affiliate Status.  The Purchaser is not an officer, director or affiliate of
the Company.




4.17

Fees.  The Purchaser is not obligated to pay any brokers, finders or financial
advisory fees or commissions to any underwriter, broker, agent or other
representative in connection with the transactions contemplated hereby.  The
Purchaser will indemnify and hold harmless the Company from and against any
claim by any Person alleging that the Company is obligated to pay any such
compensation, fee, cost or related expenditure in connection with the
transactions contemplated hereby arising from any action by the Purchaser.




4.18

No General Solicitation.  The Purchaser has not received any general
solicitation or general advertising regarding the purchase of the Shares.




Section 5.

Covenants and Agreements.  The parties hereto covenant and agree as follows:




5.1.

Ordinary Course.  From the date hereof until the Closing, the Company and the
Company Subsidiaries shall (i) operate in the ordinary course of  business; (ii)
use commercially reasonable best efforts to maintain intact and preserve the
Company’s and the Company Subsidiaries’ present business organization, keep
available to the service of their employees and preserve their relationship with
customers, suppliers and others having business dealings with them; (iii),
except as contemplated by any potential transactions described in Schedule 5.1,
maintain all of the Company’s and the Company Subsidiaries’ material structures,
equipment and other tangible personal property currently in use in good
operating condition and repair, except for ordinary wear and tear and damage by
unavoidable casualty; (iv) keep in full force and effect the Company’s and the
Company Subsidiaries’ insurance comparable in amount and scope of coverage to





10




--------------------------------------------------------------------------------

insurance now carried by the Company and the Company Subsidiaries; (v) perform
in all material respects all of its obligations under agreements, contracts and
instruments relating to or affecting its properties, assets and business; (vi)
conduct the business in such a manner so that the representations and warranties
contained in Section 3 hereof shall be true and correct in all material respects
on and as of the Closing Date; and (vii) not undertake to commit any act which
would violate any of the representations and warranties set forth in Section 3
hereof without the written consent of the Purchaser, not to be unreasonably
withheld, delayed or conditioned.




5.2

Survival.  All agreements, representations and warranties and covenants
contained herein or made in writing by or on behalf of the parties hereto in
connection with the transactions contemplated hereby shall survive the execution
of this Agreement and the Closing.

5.3

 Use of Proceeds.  The Company shall use the proceeds from the sale of the
Shares for the purposes of project financing and general working capital
purposes.










Section 6

Conditions To Closing.




6.1.

Conditions To Purchaser’s Obligations at the Closing.  The Purchaser’s
obligation to pay an aggregate amount of $10,000,000 and purchase the Shares at
the Closing is subject to the satisfaction or waiver by the Purchaser, on or
prior to the Closing Date, of the following conditions:  




6.1.1.

The representations and warranties made by the Company in Section 3 shall be
true and correct in all material respects as of the Closing Date.




6.1.2.

The Company shall have delivered completed disclosure schedules as contemplated
hereunder to the Purchaser.




6.1.3.

The Company shall have performed in all material respects all obligations
required herein to be performed pursuant to this Agreement on or prior to the
Closing.




6.1.4.

The Company shall have delivered to the Purchaser a certificate of a duly
authorized officer of the Company, dated as of the Closing Date, to the effect
that the conditions specified in this Section 6.1 have been satisfied.




6.1.5.

There shall have been no event or events which, in the aggregate, since the date
hereof, have resulted in a Material Adverse Effect.




6.1.6.

Except as disclosed on Schedule 3.8 hereto, there shall have been no legal or
other action or proceeding instituted which calls into question the validity or
hinders the enforceability of this Agreement or the other Transaction Documents
or any other agreement or transaction contemplated hereby or which would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, and there shall not be pending or threatened by or
before





11




--------------------------------------------------------------------------------

any governmental entity, tribunal, commission or court any action or proceeding
seeking to restrain, enjoin, prohibit or invalidate the consummation of the
transactions contemplated by this Agreement or the other Transaction Documents.




6.1.7.

The Purchaser shall have received from the Secretary of the Company a
certificate having attached thereto copies of: (i) the Company's Certificate of
Incorporation as amended and in effect at the time of the Closing; (ii) the
Company's Bylaws as in effect at the time of the Closing; and (iii) resolutions
approved by the Company's Board of Directors, authorizing the transactions
contemplated hereby.




6.1.8.

 The Purchaser shall have received from the Company a good standing certificate
with respect to the Company from the Nevada Secretary of State and the Company
Subsidiaries from each applicable jurisdiction where such Company Subsidiary is
incorporated, dated within ten (10) days before the Closing.







6.2.

Conditions To Company’s Obligations at the Closing.  The Company’s obligation to
issue and sell the Shares at the Closing is subject to the satisfaction or
waiver in writing, on or prior to the Closing, of the following conditions:




6.2.1

The representations and warranties made by the Purchaser in Section 4 shall be
true and correct in all material respects as of the Closing Date.




6.2.2

The Purchaser shall have performed in all material respects all obligations
herein required to be performed by the Purchaser on or prior to the Closing.




6.2.3

There shall have been no legal or other action or proceeding instituted which
calls into question the validity or hinders the enforceability of this Agreement
or any other agreement or transaction contemplated hereby, and there shall not
be pending or threatened by or before any governmental entity, tribunal,
commission or court any action or proceeding seeking to restrain, enjoin,
prohibit or invalidate the consummation of the transactions contemplated by this
Agreement.




Section 7.

Registration Rights.  On and after the Closing, Purchaser shall have
registration rights with respect to the Shares (hereinafter referred to as
“Registrable Securities”) in accordance with this Section 7.




7.1.

Required Registration:  No later than December 5, 2014, the Company  shall
prepare and file with the SEC the Registration Statement covering the resale of
all of the Registrable Securities which a Holder has requested to be included in
such Registration Statement which offering shall be made on a continuous basis
pursuant to Rule 415.  The Registration Statement shall be on Form S-3 (or other
applicable form at the discretion of the Company).  The Company shall cause the
Registration Statement to be declared effective under the Securities Act
promptly upon receipt of all SEC comments and shall





12




--------------------------------------------------------------------------------

use its commercially reasonable efforts to keep the Registration Statement
continuously effective under the Securities Act until the date when all
Registrable Securities covered by the Registration Statement (a) have been sold
pursuant to the Registration Statement or an exemption from the registration
requirements of the Securities Act or (b) may be sold without any volume or
manner of sale restrictions pursuant to Rule 144 (the “Effectiveness Period”).  




7.2

Piggyback Registrations.  Each time the Company proposes to register any of its
equity securities (other than pursuant to a registration on Forms S-4, S-8 or
similar registration forms (each, an “Excluded Registration”)) under the
Securities Act for sale to the public (whether for the account of the Company or
the account of any security holder of the Company) and the form of registration
statement to be used permits the registration of Shares, the Company shall give
prompt written notice to Purchaser (the “Piggyback Notice”) (which notice shall
be given not less than 30 days prior to the effective date of such registration
statement), which notice shall offer Purchaser the opportunity to include any or
all of the Shares in such registration statement.  If Purchaser desires to have
any or all of the Shares included in such registration statement, Purchaser
shall so advise the Company in writing (stating the number of Shares desired to
be registered) within twenty days after the giving of such notice from the
Company.  Purchaser shall have the right to withdraw such request for inclusion
of such Shares in any registration statement pursuant to this Section 7.2 by
giving written notice to the Company of such withdrawal.  Subject to an
underwriter’s limitation, the Company shall include in such registration
statement all of such Shares so requested to be included therein; provided,
however, that the Company may at any time withdraw or cease proceeding with any
such registration if it shall at the same time withdraw or cease proceeding with
the registration of all other equity securities originally proposed to be
registered in such registration statement.




7.3

Allowed Delay or Suspension.  Notwithstanding anything to the contrary herein,
the Company may, at any time after the effective date of a Registration
Statement under this Section 7, upon written notice to Purchaser, (i) delay the
disclosure of material, non-public information concerning the Company, the
disclosure of which at the time is not, in the good faith opinion of the Board
of Directors, in the best interest of the Company and, in the opinion of counsel
to the Company, otherwise required (an “Allowed Delay”), and (ii) suspend the
availability of a Registration Statement if pursuant to applicable law it must
file a post-effective amendment to such Registration Statement in connection
with filing its Annual Report on Form 10-K (an “Allowed Suspension”); provided,
that (x) no Allowed Delay shall exceed ten (10) consecutive trading days or
thirty (30) trading days in any period of three hundred sixty-five (365) days
and (y) no Allowed Suspension shall exceed ten (10) consecutive trading days.




7.4

 Rule 415 Registration Restrictions.  Notwithstanding the foregoing, nothing in
this Section 7 shall require the Company to take any action that would not
comply with Rule 415 in accordance with the applicable SEC interpretation of
Rule 415 (“Rule 415”) under the Securities Act.  Accordingly, the Company shall
have no obligation to take any action which is not permitted pursuant to the
then current interpretation of the Staff of Rule 415 or any similar or
corresponding rule or regulation under the Securities Act (the “Rule 415
Registration Restrictions”).  The parties agree that, in the event this Section
7 shall result in the Company having an obligation to register the Shares on any
such date, in any such quantity, or in any other manner that





13




--------------------------------------------------------------------------------

would not comply with the Rule 415 Registration Restrictions, then such
obligation shall be superseded, so as to not require the Company to take any
action which is not in compliance with the Rule 415 Registration Restrictions.
 If any Rule 415 Registration Restriction requires a limitation on the number of
Registrable Securities permitted to be registered on a registration statement
otherwise required to be filed by the Company hereunder, the Company shall file
an additional registration statement within a reasonable period of time after
the soonest date permitted by the Rule 415 Registration Restrictions covering
the Registrable Securities excluded from such prior registration statement.
  The foregoing shall apply only to the extent that Rule 415 is applicable to
the offering and sale of the Shares.




7.5

 Expenses of Registration.  All reasonable expenses, other than underwriting
discounts and commissions and fees and expenses of counsel and other advisors to
the Purchaser, incurred in connection with the registrations, filings or
qualifications described herein, including (without limitation) all
registration, filing and qualification fees, printers’ and accounting fees, the
fees and disbursements of counsel for the Company, shall be borne by the
Company.




7.6

 Cooperation of the Purchaser.  The Company’s obligations to register the
Registrable Securities of the Purchaser is subject to the Purchaser providing
the Company with all information and documents that the Company may reasonably
request in order to make all applicable disclosures in a registration statement
(or prospectus made a part thereof) concerning the Purchaser, the Purchaser’s
Registrable Securities and the proposed disposition thereof.




7.7

Indemnification.  




7.7.1

 Purchaser’s Indemnification.

  In the event that any Registrable Securities are included in a registration
statement under this Section 7, the Company shall indemnify and hold harmless
the Purchaser, the officers, directors, managers, members, employees, agents and
representatives of the Purchaser, and each person, if any, who controls the
Purchaser within the meaning of the Securities Act or the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (the “Exchange
Act”), against any losses, claims, damages, liabilities or reasonable
out-of-pocket expenses (collectively, including reasonable legal expenses or
other expenses reasonably incurred in connection with investigating or defending
same, “Losses”), insofar as any such Losses arise out of or are based upon (i)
any untrue statement or alleged untrue statement of a material fact contained in
such registration statement under which such Registrable Securities were
registered, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, or (ii) the omission to state
therein a material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  The Company will reimburse the Purchaser, and each such
officer, director, manager, member, employee, agent, representative or
controlling person, for any reasonable legal expenses or other out-of-pocket
expenses (promptly as such expenses are incurred) by any such entity or person
in connection with investigating or defending any Loss; provided, however, that
the foregoing indemnity shall not apply to amounts paid in





14




--------------------------------------------------------------------------------

settlement of any Loss if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld), nor shall the
Company be obligated to indemnify any person for any Loss to the extent that
such Loss arises out of or is based upon (i) any omission to state a material
fact required to be stated therein or necessary to make statements therein not
misleading that conforms in all material respects to written information
furnished by such person expressly for use in such registration statement or
(ii) a failure of such person to deliver or cause to be delivered the final
prospectus contained in a registration statement and made available by the
Company, if such delivery is required by applicable law.




7.7.2

Indemnification by the Purchaser.  In connection with any registration statement
in which the Purchaser is participating, the Purchaser will furnish to the
Company in writing such information with respect to the name and address of such
holder of the Registrable Securities, each such holder’s proposed plan of
distribution of such Registrable Securities and such other information as may be
reasonably required for use in connection with any such registration statement
and agrees to indemnify, to the full extent permitted by law, the Company, its
directors and officers, each Person who controls the Company (within the meaning
of the Securities Act) and the underwriter or underwriters of the offering
subject to the registration statement against any losses, claims, damages,
liabilities and expenses resulting from any untrue statement of a material fact
in a registration statement or any amendment thereof or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent, that such untrue or alleged untrue statement relates to any
information with respect to the Purchaser so furnished in writing by such the
Purchaser specifically for inclusion in any registration statement; provided,
however, that the Purchaser shall not be liable in any such case to the extent
that prior to the filing of any such registration statement or amendment thereof
or supplement thereto, the Purchaser has furnished in writing to the Company
information expressly for use in such registration statement or any amendment
thereof or supplement thereto which corrected or made not misleading information
previously furnished to the Company.




7.7.3

  Conduct of Indemnification Proceedings. Any Person entitled to indemnification
pursuant to this Section 7.7 agrees to give prompt written notice to the
indemnifying party after the receipt by such Person of any written notice of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing for which such Person will claim indemnification or contribution
pursuant to the provisions hereof and, unless in the judgment of counsel of such
indemnified party a conflict of interest may exist between such indemnified
party and the indemnifying party with respect to such claim, permit the
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that the failure to
give prompt notice shall relieve the indemnifying party of its obligations
hereunder with respect to such claim only if, and only to the extent that, such
failure to so notify the indemnifying party results in the forfeiture by the
indemnifying party of rights and defenses otherwise available to the
indemnifying party with respect to such claim. Whether or not such defense is
assumed by the





15




--------------------------------------------------------------------------------

indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its consent (but such consent will not be
unreasonably withheld, delayed or conditioned). No indemnifying party will
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation. If the indemnifying party is not entitled to, or elects not
to, assume the defense of a claim, it will not be obligated to pay the fees and
expenses of more than one counsel (plus such local counsel, if any, as may be
reasonably required in other jurisdictions) with respect to such claim, unless
in the judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim, in which event the indemnifying party shall be obligated
to pay the fees and expenses of such additional counsel or counsels. For the
purposes of this Section 7.7.3, the term “conflict of interest” shall mean that
there are one or more legal defenses available to the indemnified party that are
different from or additional to those available to the indemnifying party or
such other indemnified parties, as applicable, which different or additional
defenses make joint representation inappropriate.  The party that does not
assume the defense shall be entitled to participate in such matter and to retain
its own counsel at its own expense.  The party that assumes the defense shall
use reasonable efforts to keep the other party reasonably apprised of the status
of the defense of the matter.




7.7.4

Contribution.  If the indemnification from the indemnifying party provided for
in this Section 7.7 is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact, has been made by, or relates to information supplied by,
such indemnifying party or indemnified parties, and the parties’ intent,
knowledge, access to information and opportunity to correct or prevent such
action. The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
any reasonable legal or other fees or expenses reasonably incurred by such party
in connection with any investigation or proceeding. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.




Section 8.

Indemnification.




8.1

Indemnification Obligations of the Company.  The Company shall,





16




--------------------------------------------------------------------------------

indemnify, defend and hold harmless the Purchaser from, against, and in respect
of, any and all claims, liabilities, obligations, damages, losses, costs,
expenses, penalties, fines and judgments (at equity or at law, including
statutory and common) whenever arising or incurred (including amounts paid in
settlement, costs of investigation and reasonable attorneys’ fees and expenses)
arising out of or relating to: (i) any breach or inaccuracy of any
representation or warranty made by the Company in this Agreement, whether such
representation and warranty is made as of the date hereof or as of the Closing
Date; or (ii) any breach of any covenant, agreement or undertaking made by any
Company in this Agreement.  The claims, liabilities, obligations, losses,
damages, costs, expenses, penalties, fines and judgments of the Purchaser
described in this Section 8.1 as to which the Purchaser is entitled to
indemnification are collectively referred to as “Purchaser Losses”.




8.2

Indemnification Obligations of the Purchaser.  The Purchaser shall indemnify and
hold harmless the Company (the "Company Indemnified Parties") from, against and
in respect of any and all claims, liabilities, obligations, losses, damages,
costs, expenses, penalties, fines and judgments (at equity or at law, including
statutory and common) and damages whenever arising or incurred (including
amounts paid in settlement, costs of investigation and reasonable attorneys’
fees and expenses) arising out of or relating to: (i) any breach or inaccuracy
of any representation or warranty made by the Purchaser in this Agreement,
 whether such representation and warranty is made as of the date hereof or as of
the Closing Date; or (ii) any breach of any covenant, agreement or undertaking
made by the Purchaser in this Agreement.  The claims, liabilities, obligations,
losses, damages, costs, expenses, penalties, fines and judgments of the Company
Indemnified Parties described in this Section 8.2 as to which the Shareholder
Indemnified Parties are entitled to indemnification are collectively referred to
as “Company Losses”.  In no event shall Company Losses include consequential,
indirect, speculative or special losses or damages of any kind.




8.3

Indemnification Procedure.




8.3.1

Promptly following receipt by an indemnified party (and "Indemnified Party") of
notice by a third party of any complaint, dispute or claim or the commencement
of any audit, investigation, action or proceeding with respect to which such
Indemnified Party may be entitled to receive payment from the other party for
any Purchaser Losses or any Company Losses (as the case may be), such
Indemnified Party shall provide written notice thereof to the Purchaser or the
Company, as the case may be (the “Indemnifying Party”); provided, however, that
the failure to so notify the Indemnifying Party shall relieve the Indemnifying
Party from liability hereunder with respect to such claim only if, and only to
the extent that, such failure to so notify the Indemnifying Party results in the
forfeiture by the Indemnifying Party of rights and defenses otherwise available
to the Indemnifying Party with respect to such claim.  The Indemnifying Party
shall have the right, upon written notice delivered to the Indemnified Party
within ten (10) days thereafter assuming full responsibility for any Purchaser
Losses or Company Losses (as the case may be) resulting from such audit,
investigation, action or proceeding, to assume the defense of such audit,
investigation, action or proceeding, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of the fees and





17




--------------------------------------------------------------------------------

disbursements of such counsel.  In the event, however, that the Indemnifying
Party declines or fails to assume the defense of the audit, investigation,
action or proceeding on the terms provided above or to employ counsel reasonably
satisfactory to the Indemnified Party, in either case within such 10-day period,
then any Purchaser Losses or any Company Losses (as the case may be), shall
include the reasonable fees and disbursements of counsel for the Indemnified
Party as incurred.  In any audit, investigation, action or proceeding for which
indemnification is being sought hereunder the Indemnified Party or the
Indemnifying Party, whichever is not assuming the defense of such action, shall
have the right to participate in such matter and to retain its own counsel at
such Party’s own expense.  The Indemnifying Party or the Indemnified Party (as
the case may be) shall at all times use reasonable efforts to keep the
Indemnifying Party or Indemnified Party (as the case may be) reasonably apprised
of the status of the defense of any matter the defense of which it is
maintaining and to cooperate in good faith with each other with respect to the
defense of any such matter.




8.3.2

No Indemnified Party may settle or compromise any claim or consent to the entry
of any judgment with respect to which indemnification is being sought hereunder
without the prior written consent of the Indemnifying Party (which may not be
unreasonably withheld or delayed), unless such settlement, compromise or consent
includes an unconditional release of the Indemnifying Party from all liability
arising out of, or related to, such claim.  An Indemnifying Party may not,
without the prior written consent of the Indemnified Party, settle or compromise
any claim or consent to the entry of any judgment with respect to which
indemnification is being sought hereunder unless such settlement, compromise or
consent (x) includes an unconditional release of the Indemnified Party from all
liability arising out of, or related to, such claim, (y) does not contain any
admission or statement suggesting any wrongdoing or liability on behalf of the
Indemnified Party and (z) does not contain any order, judgment or term that in
any manner affects, restrains or interferes with the business of the Indemnified
Party.




8.3.3

In the event an Indemnified Party claims a right to payment pursuant hereto,
such Indemnified Party shall send written notice of such claim to the
appropriate Indemnifying Party (a “Notice of Claim”).  Such Notice of Claim
shall specify the basis for such claim.  The failure by any Indemnified Party to
so notify the Indemnifying Party shall not relieve the Indemnifying Party from
any liability that it may have to such Indemnified Party with respect to any
claim made pursuant to this Section 8.3.3.  In the event the Indemnifying Party
does not notify the Indemnified Party within fifteen (15) days following its
receipt of such notice that the Indemnifying Party disputes its liability to the
Indemnified Party under this Section 8 or the amount thereof, the claim
specified by the Indemnified Party in such Notice of Claim shall be conclusively
deemed a liability of the Indemnifying Party and the Indemnifying Party shall
pay the amount of such liability to the Indemnified Party on demand or, in the
case of any notice in which the amount of the claim (or any portion of the
claim) is estimated, on such later date when the amount of such claim (or such
portion of such claim) becomes finally determined.  In the event the
Indemnifying Party has timely disputed its





18




--------------------------------------------------------------------------------

liability with respect to such claim as provided above, as promptly as possible,
such Indemnified Party and the appropriate Indemnifying Party shall establish
the merits and amount of such claim (by mutual agreement, litigation,
arbitration or otherwise) and, within five (5) business days following the final
determination of the merits and amount of such claim, the Indemnifying Party
shall pay to the Indemnified Party immediately available funds in an amount
equal to such claim as determined hereunder.




Section 9.

General Provisions.




9.1

Notices.  All notices and other communications required or permitted hereunder
shall be in writing.  Notices shall be delivered personally, against written
receipt therefor, via a recognized overnight courier (such as Federal Express,
DHL, Airborne Express or U.S.P.S. Express Mail) or via certified or registered
mail, return receipt requested.  Notices also may be delivered via facsimile or
e-mail, provided that by no later than two days thereafter such notice is
confirmed in writing and sent via one of the methods described in the previous
sentence.  Notices shall be addressed as follows:




If to the Company:

Blue Earth, Inc.

2298 Horizon Ridge Parkway

Suite 205

Henderson, Nevada  

Facsimile: 702-263-1823

Telephone: 702*263*1808 Ext. 102

Attn:  Johnny Thomas, CEO




with a copy to:

Davidoff Hutcher & Citron LLP

605 Third Avenue

34th Floor

New York, New York 10158

Attn: Elliot Lutzker, Esq.

Facsimile No.:  (212) 286-1884




If to the Purchaser, to:

Jackson Investment Group LLC

2655 Northwinds Parkway

Alpharetta, Georgia  

Facsimile: 678-485-5356

Telephone: 770-643-5605

Attn:   Richard L. Jackson




with copy to:

Dennis J. Stockwell, General Counsel

Jackson Healthcare

Facsimile: 678-658-4521

Telephone: 770-643-5529







or, in the case of any of the parties hereto, at such other address as such
party shall have furnished to each of the other parties hereto in accordance
with this Section 9.1.  Each





19




--------------------------------------------------------------------------------

such notice, demand, request or other communication shall be deemed given (a) on
the date of personal delivery, (b) on the first business day following (i) the
date of delivery to the overnight courier, (ii) facsimile transmission or (iii)
e-mail transmission, or (c) three business days following such mailing.




9.2

Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any parties.  Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the fullest extent possible.




9.3

Prior Agreements/Oral Modification.  This Agreement supersedes all prior
agreements between the Company and Purchaser and constitutes the entire
agreement and understanding between the parties with respect to the subject
matter of this Agreement.  This Agreement may not be amended, modified in any
manner or terminated orally or by course of conduct; and no amendment,
modification or termination of any of the provisions hereof shall be binding
unless in writing and signed by the parties against whom the same is sought to
be enforced.




9.4

Governing Law; Jurisdiction.  This Agreement will be governed by, and construed
and enforced in accordance with, the laws of the State of Nevada without regard
to the conflict of laws provisions thereof.  The parties hereto do hereby
consent and submit to the venue and jurisdiction of the state and federal courts
sitting in Las Vegas, Nevada, as the sole and exclusive forum for the
enforcement of this Agreement.




9.5

Successors and Assigns; Assignment; No Third Party Beneficiary.  No assignment
or transfer by the Company of any such party’s rights and obligations hereunder
shall be made, except with the prior written consent of the Purchaser, in his
sole and absolute discretion.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the Purchaser.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties to this Agreement or
the Purchaser’s respective successors and assigns, any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.




9.6

Attorney’s Fees.  In the event of any litigation between the parties to this
Agreement concerning the subject matters of this Agreement, each party shall be
responsible for its attorney’s fees and costs, except as may be otherwise
determined by a court of competent jurisdiction.




9.7

Proper Construction; Headings; Severability.  The language of all parts of this
Agreement shall in all cases be construed as a whole according to its fair
meaning, and not strictly for or against any of the parties.  This Agreement has
been





20




--------------------------------------------------------------------------------

subject to negotiations among all parties hereto and each party has been advised
to seek such party’s separate counsel, and, as such, this Agreement shall be
deemed prepared by both parties.  Any ambiguities shall not be deemed to be
construed against either party hereto.  The section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  Whenever possible,
each provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
to the greatest extent possible to carry out the intentions of the parties
hereto.  As used in this Agreement, the term “or” shall be deemed to include the
term “and/or,” the singular or plural number shall be deemed to include the
other whenever the context so indicates or requires and the term “including”
shall be deemed to mean “including without limitation”.




9.8

Waiver of Breach.  The waiver by any party of a breach of any provision of this
Agreement by any other party must be in writing and shall not operate or be
construed as a waiver of any subsequent breach by such other party.  No delay or
omission to exercise any right, power or remedy accruing to any party under this
Agreement, upon any breach or default of any other party under this Agreement,
shall impair any such right, power or remedy of such non-breaching or
non-defaulting party nor shall it be construed to be a waiver of any such breach
or default, or an acquiescence therein, or of or in any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring.




9.9

Counterparts; Faxed or E-Mailed Signatures.  This Agreement may be executed in
any number of counterparts and by the parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same Agreement.  Any executed
signature page delivered by facsimile or e-mail transmission shall be binding to
the same extent as an original executed signature page, with regard to any
agreement subject to the terms hereof or any amendment thereto.




[Remainder of page intentionally left blank.  Signature page follows.]




















21




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
executed by their duly authorized representatives as of the date first above
written.




BLUE EARTH, INC.










By:

/s/ Johnny Thomas

Name:   Johnny Thomas

Title:    CEO







JACKSON INVESTMENT GROUP LLC

      







By:

/s/ Douglas B. Kline

Name:  Douglas B. Kline

Title:    CFO




































































22


